Dryden, Judge,
delivered the opinion of the court.
The petition in this case fails to state facts sufficient to constitute the cause of action for which the judgment was rendered, in that it does not appear who was the owner of the land on which the building sought to be charged with the lien was erected; and especially in that it does not appear that the building was erected under any contract with any one having any interest or ownership in the land to bo charged; and for this cause the judgment must be reversed.
Judgment reversed and cause remanded; the other judges concurring.